The Honorable Jerry Allison State Representative 26 CR 744 Jonesboro, Arkansas 72401-9563
Dear Representative Allison:
This is in response to your request for an opinion regarding the authority of a person who is both a constable and a city police officer. Specifically, you have asked whether a person holding both offices may "interchange roles by acting as a constable in a municipal capacity while on duty as a city police officer outside the city limits"?
It has come to our attention that the above matter is now the subject of formal litigation. For that reason, I am unable to issue an opinion regarding the matter. It is a long-standing policy of this office not to issue legal opinions on matters that are pending before the courts for determination. Such matters are properly decided by the judiciary; commentary from any of the other branches of government would present a threat to the constitutional principle of separation of powers.
I must therefore decline to opine regarding the matter about which you inquired.
The foregoing letter, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh